WEBB, Judge.
In his first assignment of error the respondent contends that the commitment order is void on its face because the court did not record facts to support the order as required by G.S. 122-58.7. He says this is so because the court recorded the facts by placing the letter “x” in the boxes on the commitment order form beside *698the facts and other findings it made. He says this violates the rule of In re Jacobs, 38 N.C. App. 573, 248 S.E. 2d 448 (1978). It is true that case states that “Merely placing an ‘X’ in the boxes on the commitment order form does not comply with the statute.” We believe this is dictum. This Court in that case did not state what findings the district court had made but said they were essentially identical to the findings made in In re Koyi, 34 N.C. App. 320, 238 S.E. 2d 153 (1977). This Court held in Koyi the recorded facts were not sufficient. Since the recorded facts were not sufficient to support an order of commitment, we do not believe the statement as to the insufficiency of placing an “x” on the commitment order form was necessary to the decision in Jacobs. We do not believe this case should be reversed because the court recorded the facts by placing “x’s” by the recorded facts on the order of commitment form.
The respondent also contends that there was not sufficient evidence for the court to find he was dangerous to himself. His mother testified as to the matters she had alleged in the petition. One of the psychiatrists stated that a finding of imminent danger to respondent could be based on “officers report anger, destruction, running away . . . potentially dangerous 2nd to paranoia.” The other psychiatrist stated “the patient is now on medication, which may explain part of his ‘reasonableness’ but seems so lacking in judgment and/or having such a need to deny his behavioral excesses after the fact that the next ‘explosion’ even further fueled by anger over being sent here . . . could well cause injury to others.” The court could conclude from the reports of the psychiatrists that the respondent is paranoid, destructive, and potentially dangerous. We believe this supports the findings of the district court.
The respondent, relying on In re Crainshaw, 54 N.C. App. 429, 283 S.E. 2d 553 (1981), argues that the district court should be reversed because it did not make a “specific finding of probability of serious physical debilitation resulting from . . . lack of self-caring ability.” It is true that Crainshaw contains language to the effect that such a finding is necessary but we believe this is dictum and not binding on this panel. Crainshaw held that the evidence did not support a finding of dangerousness to self or others, and we believe the holding of that case should be limited to this. G.S. 122-58.7(i) says that an inpatient commitment order *699may be supported by a finding “that the respondent is mentally ill . . . and dangerous to himself.” We do not believe we should hold a finding in addition to this should be required to support a commitment order. Some of the language of Crainshaw would require it but we do not believe that language was necessary to a decision in the case and is not the holding of the case.
The respondent was committed for outpatient care. Since the court made findings which would support a commitment for inpatient care, we believe this supports an order for outpatient treatment.
Affirmed.
Judge Phillips concurs.
Judge EAGLES dissents.